IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             : No. 114 DB 2017 (No. 76 RST 2017)
                                             :
                                             :
AMY SUZANNE MULLER                           : Attorney Registration No. 210216
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        : (Out of State)


                                         ORDER


 PER CURIAM


        AND NOW, this 22nd day of September, 2017, the Report and Recommendation

 of Disciplinary Board Member dated September 13, 2017, is approved and it is

 ORDERED that Amy Suzanne Muller, who has been on Inactive Status, has never been

 suspended or disbarred, and has demonstrated that she has the moral qualifications,

 competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.